ON PLAINTIFFS' MOTION FOR RECONSIDERATION AND FOR REHEARING EN BANC
Plaintiffs move the court for reconsideration and for a rehearing en banc of the court’s decision of March 5, 1982, in the above-captioned matter. The basis for this motion is a purported error of fact as to the nature of a prior suit and that our decision is contrary to law. In this regard, this motion is virtually identical to another motion for reconsideration and rehearing en banc made in Minnesota Chippewa Tribe v. United States, 229 Ct. Cl. 710 (1982) (Exception No. 18). In that order we denied plaintiffs’ motions. For the same reasons we likewise deny plaintiffs’ instant motions. The parties are referred to our order in Nos. 19 and 189-a, entered on February 5, 1982, for a disposition of plaintiffs’ arguments, id at 715.
The majority of judges not having voted to grant rehearing en banc, it is therefore ordered that plaintiffs’ motions for reconsideration and rehearing en banc are denied.